Citation Nr: 1029601	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  10-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1952 until January 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2009 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that his service-connected PTSD is more severe 
than indicated by the 50 percent disability rating previously 
granted him.  

In a January 2010 VA Form 9, the Veteran requested that he be 
provided a BVA hearing at his local RO.  The RO provided the 
Veteran a notice letter in February 2010, informing him of 
hearing availability and that he must submit a written request to 
withdraw his hearing request if he no longer wants a hearing.  
The Veteran has not submitted a written withdrawal of his hearing 
request and no hearing has been provided.  Since the failure to 
afford the Veteran a hearing would constitute a denial of due 
process that could result in any BVA decision being vacated, this 
matter must be addressed prior to any appellate review.  See 38 
C.F.R. § 20.904 (2009).

The Board further notes that in a July 2009 statement, that the 
Veteran submitted a contemporaneous neuropsychological screening 
report prepared by non-VA psychologist Dr. L.R.B; and reported 
that he was receiving therapy on a bi-weekly basis from her.  The 
records of bi-weekly therapy, if extant, should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).
 
In his January 2010 VA Form 9, the Veteran reported his PTSD has 
worsened.  In any case, the July 2009 evaluation from Dr. L.R.B. 
suggests that the Veteran's psychiatric disorder may be worse 
than described by the July 2009 VA examination report.  As such, 
under the circumstances of this case, the Board finds that remand 
is appropriate in order to afford the Veteran an opportunity to 
undergo a another VA examination to assess the current nature, 
extent and severity of his disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran 
for specific information regarding his 
claimed private therapy, including contact 
information and authorization to obtain 
those records.   

If the Veteran provides the appropriate 
information, the private medical records 
should be requested, at least twice, from 
Dr. L.R.B.  

If the RO/AMC is unable to obtain the 
medical records, the RO/AMC will provide 
the Veteran with written notice of that 
fact. The notice should contain: (i) the 
identity of the records VA is unable to 
obtain; (ii) an explanation of the efforts 
made to obtain the records; (iii) a 
description of any further action that 
will be taken regarding the claim, 
including, but not limited to, notice that 
VA will decide the claim based on the 
evidence of record unless the claimant 
submits the records VA was unable to 
obtain; and (iv) notice that the claimant 
is ultimately responsible for providing 
the evidence.

2.  Following the association of any 
unassociated medical records, the Veteran 
should be provided a VA mental examination 
by an appropriate medical professional to 
determine the current extent and severity 
of his PTSD.  

The examiner's findings should also 
specifically include the level of the 
Veteran's occupational and social 
impairment, as well as where he has 
deficiencies and symptoms associated with 
his PTSD.  

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The RO/AMC shall clarify whether the 
Veteran still desires a Board hearing.  If 
the Veteran responds in the affirmative, 
The RO/AMC shall schedule the Veteran to 
appear at the requested hearing, as soon 
as it may be feasible.  Notice should be 
sent to the appellant, with a copy of the 
notice associated with the claims file.  
If, for whatever reason, the Veteran 
decides that he no longer wants this type 
of hearing (or any other type of hearing), 
then he should indicate this in writing, 
which should also be documented in his 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
